EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Hayes on 19 January 2022.

The application has been amended as follows: 
Claim 1, line 21, please delete “site, wherein the bifurcated catheter is configured to be pushed from the proximal end and pulled from the distal end by the stabilization wire during delivery of the procedural catheter to the treatment”.
Claim 1, line 17, please change “wire is configured to be locked” to --wire is locked--.
Claim 1, line 18, please change “wire is configured to be locked” to --wire is locked--.
Claim 12, line 19, please change “wire is configured to be locked” to --wire is locked--.
Claim 12, line 20, please change “wire is configured to be locked” to --wire is locked--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a percutaneous intervention system including a bifurcated catheter including a first procedural lumen and a second stabilization lumen, a distal end of a stabilization catheter is configured to invaginate a distal end of the stabilization lumen, a proximal end of a stabilization wire is locked to the proximal end of the bifurcated catheter, the distal end of the stabilization wire is locked to the proximal end of the stabilization catheter, enabling the bifurcated catheter to be pushed from its proximal end and pulled from its distal end by the stabilization wire, in combination of the other claimed elements.
Regarding claim 12, the prior art of record does not disclose or suggest a percutaneous intervention system including a bifurcated catheter including a first procedural lumen and a second stabilization lumen, a procedural catheter, a proximal end of a stabilization wire is locked to the proximal end of the bifurcated catheter, the distal end of the stabilization wire is locked to the proximal end of the stabilization catheter, enabling the bifurcated catheter to be pushed from its proximal end and pulled from its distal end by the stabilization wire, in combination of the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771